33 N.Y.2d 649 (1973)
In the Matter of Thomas B. Daubner, Petitioner, and Louis Okin, Respondent,
v.
David N. Dinkins et al., Constituting the Board of Elections of the City of New York, Respondents, and Seymour Schwartz et al., Appellants.
Court of Appeals of the State of New York.
Argued September 21, 1973.
Decided September 21, 1973.
Victor Kovner and Seymour Schwartz, pro se, for Seymour Schwartz, appellant.
Harold M. Hershman, Edward Honig and Irving S. K. Chin, pro se, for Irving S. K. Chin, appellant.
Louis Okin, respondent, pro se.
Concur: Chief Judge FULD and Judges BURKE, JASEN, GABRIELLI, JONES and WACHTLER. Taking no part: Judge BREITEL.
Order affirmed, without costs, in the following memorandum: In our view, since the irregularities were, to quote from Matter of Ippolito v. Power (22 N Y 2d 594, 597-598), "sufficiently large in number to establish the probability that the result would be changed by * * * invalidation" of the votes, the order *651 directing a new primary election should be affirmed (see, also, Matter of Mack v. Cocuzzo, 22 N Y 2d 901; Matter of Nodar v. Power, 18 N Y 2d 697).